UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (96.3%) (a) Shares Value Airlines (0.8%) AirAsia Bhd (Malaysia) 68,300 $66,531 Auto components (1.9%) Apollo Tyres, Ltd. (India) (NON) 39,519 43,740 Hyundai Mobis Co., Ltd. (South Korea) 480 117,071 Automobiles (3.8%) Hyundai Motor Co. (South Korea) 292 60,431 Kia Motors Corp. (South Korea) 2,466 139,826 Tata Motors, Ltd. (India) 26,610 127,131 Building products (0.8%) China Liansu Group Holdings, Ltd. (China) 136,000 69,617 Capital markets (—%) BGP Holdings PLC (Malta) (F) 132,965 177 Yuanta Financial Holding Co., Ltd. (Taiwan) 1 1 Chemicals (1.2%) PTT Global Chemical PCL (Thailand) 46,700 98,473 Commercial banks (10.5%) Bangkok Bank PCL NVDR (Thailand) 22,400 146,709 Bank Mandiri (Persero) Tbk PT (Indonesia) 145,000 125,566 China Construction Bank Corp. (China) 227,000 169,469 Industrial and Commercial Bank of China, Ltd. (China) 231,000 151,903 Jammu & Kashmir Bank, Ltd. (India) 5,667 104,556 Philippine National Bank (Philippines) (NON) 32,650 61,082 Siam Commercial Bank PCL (Thailand) 16,900 85,580 Standard Chartered PLC (United Kingdom) 2,450 56,041 Commercial services and supplies (0.8%) China Everbright International, Ltd. (China) 76,000 69,282 Computers and peripherals (2.1%) Asustek Computer, Inc. (Taiwan) 11,000 96,110 Casetek Holdings, Ltd. (Taiwan) (NON) 17,000 85,038 Construction and engineering (6.0%) China Railway Group, Ltd. (China) 209,000 112,374 China Singyes Solar Technologies Holdings, Ltd. (China) 63,000 63,361 China State Construction International Holdings, Ltd. (China) 38,000 60,560 Daelim Industrial Co., Ltd. (South Korea) 1,179 93,403 Gamuda Bhd (Malaysia) 44,200 64,856 KEPCO Engineering & Construction Co., Inc. (South Korea) 721 46,465 Surya Semesta Internusa Tbk PT (Indonesia) 830,500 75,959 Construction materials (1.6%) China National Building Material Co., Ltd. (China) 58,000 52,349 China Shanshui Cement Group, Ltd. (China) 128,000 50,998 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 16,500 33,474 Consumer finance (1.3%) Mahindra & Mahindra Financial Services, Ltd. (India) (NON) 17,385 66,804 Samsung Card Co., Ltd. (South Korea) 1,270 42,675 Diversified financial services (1.6%) AMMB Holdings Bhd (Malaysia) 24,500 59,135 Metro Pacific Investments Corp. (Philippines) 610,600 75,921 Diversified telecommunication services (3.4%) China Telecom Corp, Ltd. (China) 162,000 80,837 PCCW, Ltd. (Hong Kong) 168,000 76,466 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 116,000 134,313 Electric utilities (2.0%) Power Grid Corp. of India, Ltd. (India) 50,764 84,405 Tenaga Nasional Bhd (Malaysia) 31,000 84,954 Electronic equipment, instruments, and components (3.8%) Hollysys Automation Technologies, Ltd. (China) (NON) 6,472 87,890 Hon Hai Precision Industry Co., Ltd. (Taiwan) 74,260 192,668 Tripod Technology Corp. (Taiwan) 23,530 49,043 Energy equipment and services (1.3%) Ezion Holdings, Ltd. (Singapore) 66,000 115,293 Food and staples retail (2.3%) CP ALL PCL (Thailand) 89,500 102,224 Puregold Price Club, Inc. (Philippines) 101,200 95,421 Health-care providers and services (0.9%) Sinopharm Group Co. (China) 28,800 78,725 Hotels, restaurants, and leisure (4.7%) Galaxy Entertainment Group, Ltd. (Hong Kong) (NON) 9,000 47,404 Grand Korea Leisure Co., Ltd. (South Korea) 2,530 72,065 Hana Tour Service, Inc. (South Korea) 1,431 97,954 Minor International PCL (Thailand) 99,300 72,968 Sands China, Ltd. (Hong Kong) 21,200 114,671 Household durables (0.8%) Coway Co., Ltd. (South Korea) 1,362 72,742 Independent power producers and energy traders (0.5%) China Resources Power Holdings Co., Ltd. (China) 20,000 46,573 Industrial conglomerates (4.8%) Alliance Global Group, Inc. (Philippines) (NON) 115,500 69,811 Hutchison Whampoa, Ltd. (Hong Kong) 17,000 191,906 Keppel Corp., Ltd. (Singapore) 11,400 92,843 NWS Holdings, Ltd. (Hong Kong) 34,000 52,169 Insurance (2.1%) AIA Group, Ltd. (Hong Kong) 37,400 177,220 Internet software and services (2.0%) Tencent Holdings, Ltd. (China) 3,700 167,835 IT Services (1.5%) HCL Technologies, Ltd. (India) 8,232 126,929 Media (1.9%) CJ CGV Co., Ltd. (South Korea) 2,146 91,691 Global Mediacom Tbk PT (Indonesia) 310,000 69,375 Multiline retail (0.7%) Matahari Department Store Tbk PT (Indonesia) (NON) 49,000 59,358 Oil, gas, and consumable fuels (4.8%) Cairn India, Ltd. (India) 20,450 99,265 China Petroleum & Chemical Corp. (China) 86,000 63,982 CNOOC, Ltd. (China) 138,000 249,110 Pharmaceuticals (0.9%) Glenmark Pharmaceuticals, Ltd. (India) (NON) 7,974 75,616 Real estate management and development (6.7%) Amata Corp. PLC (Thailand) 57,000 30,776 Cheung Kong Holdings, Ltd. (Hong Kong) 7,000 98,381 China Overseas Grand Oceans Group, Ltd. (China) 49,000 58,189 China Overseas Land & Investment, Ltd. (China) 30,000 86,454 Hemaraj Land and Development PCL NVDR (Thailand) 311,600 32,852 Hysan Development Co., Ltd. (Hong Kong) 12,000 50,983 Sun Hung Kai Properties, Ltd. (Hong Kong) 10,000 133,452 UOL Group, Ltd. (Singapore) 15,000 82,386 Semiconductors and semiconductor equipment (11.4%) Radiant Opto-Electronics Corp. (Taiwan) 21,630 67,877 Samsung Electronics Co., Ltd. (South Korea) 564 642,606 SK Hynix, Inc. (South Korea) (NON) 2,780 67,308 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 59,000 201,674 Specialty retail (1.0%) OSIM International, Ltd. (Singapore) 51,000 82,268 Textiles, apparel, and luxury goods (0.9%) Prada SpA (Italy) 8,100 75,615 Thrifts and mortgage finance (1.2%) Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 8,065 106,169 Transportation infrastructure (1.2%) Bangkok Expressway PCL (Thailand) 88,900 103,669 Water utilities (1.7%) Beijing Enterprises Water Group, Ltd. (China) 182,000 73,686 Hyflux, Ltd. (Singapore) 66,000 67,774 Wireless telecommunication services (1.4%) StarHub, Ltd. (Singapore) 34,000 117,715 Total common stocks (cost $8,126,970) SHORT-TERM INVESTMENTS (0.9%) (a) Shares Value Putnam Short Term Investment Fund 0.02% (AFF) 79,634 $79,634 Total short-term investments (cost $79,634) TOTAL INVESTMENTS Total investments (cost $8,206,604) (b) Key to holding's abbreviations NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $8,562,066. (b) The aggregate identified cost on a tax basis is $8,216,425, resulting in gross unrealized appreciation and depreciation of $754,380 and $644,943, respectively, or net unrealized appreciation of $109,437. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $310,884 $1,028,842 $1,260,092 $24 $79,634 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 21.5% South Korea 18.6 Hong Kong 11.3 India 10.0 Taiwan 8.3 Thailand 8.1 Singapore 6.7 Indonesia 6.0 Philippines 3.6 Malaysia 3.3 United States 1.0 Italy 0.9 United Kingdom 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $1,344,310 $— $— Consumer staples 197,645 — — Energy 527,650 — — Financials 2,002,304 — 177 Health care 154,341 — — Industrials 1,232,806 — — Information technology 1,784,978 — — Materials 235,294 — — Telecommunication services 409,331 — — Utilities 357,392 — — Total common stocks — Short-term investments 79,634 — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
